UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1031


J.D., a disabled minor, by and with his next friend; MARK
E. DAVIS,

                Petitioners – Appellants,

          v.

KANAWHA COUNTY BOARD OF EDUCATION,

                Respondent – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cv-00139)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


J.D., Mark E. Davis, Appellants Pro Se. Vaughn Sizemore, BAILEY
& WYANT, PLLC, Charleston, West Virginia, James W. Withrow,
KANAWHA COUNTY BOARD OF EDUCATION, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Petitioners J.D. and Mark Davis appeal the district

court's order adopting the magistrate judge’s recommendation to

grant Respondent’s summary judgment motion on their civil action

seeking to set aside a state hearing officer decision denying

Davis’s request for a continuance of a due process hearing under

the    Individuals         with    Disabilities         Education         Act,     20   U.S.C.A.

§§ 1400-1482 (West 2010).                 The district court referred this case

to    a    magistrate       judge     pursuant         to    28    U.S.C.     § 636(b)(1)(B)

(2006).       The     magistrate          judge       recommended         that    Respondent’s

summary judgment motion be granted and advised Petitioners that

failure      to      file    timely        and       specific       objections          to    this

recommendation would waive appellate review of a district court

order      based    upon     the    recommendation.               Despite        this   warning,

Petitioners failed to file objections to the magistrate judge's

recommendation and Respondent has moved to dismiss Petitioners’

appeal.

              The     timely        filing       of     specific          objections         to   a

magistrate         judge's     recommendation               is    necessary       to    preserve

appellate review of the substance of that recommendation when

the       parties     have         been    warned           of    the      consequences           of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.      1985);     see    also     Thomas       v.    Arn,      474     U.S.    140    (1985).

Petitioners         have    waived     appellate        review       by    failing      to    file

                                                 2
objections after receiving proper notice.        Accordingly, we grant

Respondent’s      motion   and   dismiss   Petitioners’   appeal.     We

dispense   with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                               DISMISSED




                                      3